ALD-019                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3515
                                      ___________

                                  THOMAS I. GAGE,
                                               Appellant
                                       v.

                         WELLS FARGO BANK, NA;
            FRANK J. PROVENZANO, SOMERSET COUNTY SHERIFF;
                         HON. MARY C. JACOBSON
                   ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. Civil No. 11-cv-00862)
                     District Judge: Honorable Freda L. Wolfson
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 20, 2011
               Before: SLOVITER, FISHER AND WEIS, Circuit Judges
                          Opinion filed: November 8, 2011
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

             In February, 2011, Thomas I. Gage filed a pro se complaint in the United

States District Court for the District of New Jersey against Wells Fargo Bank, N.A., and

Sheriff Frank J. Provenzano, seeking to challenge a foreclosure judgment entered in state
                                            1
court and Wells Fargo’s subsequent purchase of the foreclosed property. Gage claims

that the foreclosure on his residential property was “criminal” and violated his federal

rights.

              On August 8, 2011, while his complaint was pending, Gage was evicted

from the property pursuant to a writ of possession issued by the New Jersey Superior

Court. Gage then filed an “emergency motion” in the District Court on August 11, 2011,

arguing that any action taken with respect to the foreclosed property is unlawful because,

among other things, defendants have no jurisdiction while his federal complaint remains

pending given that Gage requested a stay in his complaint of further action by defendants.

              By order entered September 9, 2011, the District Court denied Gage’s

emergency motion, and also granted Wells Fargo’s motion to dismiss the claims against it

as barred under the Rooker-Feldman doctrine and afforded Sheriff Provenzano time to

respond to Gage’s motion for default judgment. Gage appeals the September 9 order.

              We will exercise jurisdiction under 28 U.S.C. § 1292(a)(1) to review the

denial of Gage’s emergency motion, as Gage sought, in essence, a preliminary injunction

to prevent defendants from taking further action with regard to the foreclosed property.1


1
  As mentioned, the September 9, 2011, order also granted Wells Fargo’s motion to
dismiss and afforded Sheriff Provenzano time to respond to the motion for default
judgment. We lack jurisdiction at this time to review those portions of the District
Court’s order. Under 28 U.S.C. § 1291, we have jurisdiction to review “final decisions,”
which in general are decisions that “completely end[] the litigation and leave[] nothing
for the court to do but execute its judgment.” In re Carco Elecs., 536 F.3d 211, 213 (3d
Cir. 2008). Although Gage’s claims against Wells Fargo have been dismissed, as have
the claims that he sought to add against the Honorable Mary C. Jacobson, the claims
                                             2
“We generally review a district court’s denial of a preliminary injunction for abuse of

discretion but review the underlying factual findings for clear error and examine legal

conclusions de novo.” Brown v. City of Pittsburgh, 586 F.3d 263, 268 (3d Cir. 2009).

              A preliminary injunction requires the plaintiff to show: (1) a likelihood of

success on the merits; (2) that he will suffer irreparable harm if the injunction is denied;

(3) that granting preliminary relief will not result in even greater harm to the nonmoving

party; and (4) that the public interest favors such relief. Minard Run Oil Co. v. United

States Forest Serv., --- F.3d ---, 2011 U.S. App. LEXIS 19265, at *26 (3d Cir. Sept. 20,

2011). A preliminary injunction is “an extraordinary remedy,” NutraSweet Co. v. Vit-

Mar Enters., Inc., 176 F.3d 151, 153 (3d Cir. 1999), and the burden rests with the moving

party to demonstrate entitlement to such relief. Id.

              We conclude that the District Court properly denied Gage’s injunction

request. Gage has not shown that he is likely to succeed on the merits, and the District

Court did not err in refusing to enjoin further action by defendants in light of its dismissal

of Gage’s claims against Wells Fargo under the Rooker-Feldman doctrine. See Lawrence

v. Welch, 531 F.3d 364, 371 (6th Cir. 2008) (explaining that “claims seeking injunctive

relief are barred by Rooker-Feldman if they necessarily require the federal court to

determine that a state court judgment was erroneously entered”). Defendants here have

acted pursuant to orders entered by the New Jersey courts. Our independent review of

against Sheriff Provenzano remain pending. Absent entry of a final decision as to all
claims against all parties, our jurisdiction over the present appeal is limited to the denial
of Gage’s request for injunctive relief.
                                              3
the complaint and Gage’s other pleadings of record reveals no indication that his

numerous, vaguely supported claims for relief are likely to result in a judgment on the

merits in his favor. Nor has Gage satisfied the remaining factors for a preliminary

injunction.

              Gage argues that his pending complaint with its request for a “stay”

deprives defendants and the New Jersey courts of authority to take action against the

subject property. Docket # 17 at 3-4. However, absent an express order from the District

Court enjoining the state court proceedings or action by defendants, there is no provision

in the law for an automatic stay or injunction upon the mere filing of a federal civil rights

suit. Gage also complains that the District Court erred by not acting sooner on the stay

request embodied in his complaint, but Gage himself failed adequately to alert the

District Court to his request for immediate relief by not filing a separate motion for a

preliminary injunction at the time he filed the complaint. We discern no error in the

District Court’s disposition of Gage’s request for injunctive relief.

              Based on the foregoing, we will summarily affirm the September 9, 2011,

order denying Gage’s emergency motion. See 3d Cir. LAR 27.4. Gage’s pending motion

in this Court for a stay and immediate return of the foreclosed property is denied.




                                              4